Citation Nr: 1113705	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to service-connected left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, BH, and BH


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a rating in excess of 10 percent for the Veteran's service-connected left knee disorder, and found that new and material evidence has not been received to reopen claims of service connection for disabilities of the back and right knee.

The Board notes that the RO appears to have made an implicit determination that new and material evidence has been received regarding the right knee, in that it adjudicated the merits of the underlying service connection claim in an April 2009 Supplemental Statement of the Case (SSOC).  Despite the implicit determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's left knee claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Service connection was originally denied for disabilities of the back and right knee by a June 1972 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  

3.  A December 1977 rating decision confirmed and continued the denial of service connection for a right knee disorder.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  

4.  A February 1990 rating decision denied service connection for a back disorder to include as secondary to his service-connected left knee disorder.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  

5.  Although the evidence received since the last prior denials of service connection for disabilities of the back and right knee were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial of each claim, and does not raise a reasonable possibility of substantiating either claim.





CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for back disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).

2.  New and material evidence not having been received to reopen the claim of entitlement to service connection for right knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  

In this case, the Veteran was sent pre-adjudication notice via a letter dated in July 2004, which is clearly prior to the November 2004 rating decision that is the subject of this appeal.  Among other things, this letter notified the Veteran of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board further observes that the July 2004 letter noted the prior denial of service connection for a back disorder, and the basis thereof; that new and material evidence was required to reopen this previously denied claim; and explained the standard for new and material evidence by language consistent with that of the relevant regulatory provisions.  Consequently, the Board finds that the Veteran received adequate notification in accord with Kent, supra, regarding this claim.

The Board acknowledges that the July 2004 VCAA letter did not explicitly refer to the right knee claim other than to request the Veteran indicate in writing if he wanted VA to address such a claim.  No other VCAA letter appears to have been sent regarding this claim.  Nevertheless, the VLJ notified the Veteran of the prior denials of both claims, and that he had to submit new evidence showing how these claims were related to service in order to reopen the claims.  Transcript pp. 6-8.  The Veteran acknowledged his understanding of this information.  As noted above, he has already been apprised of the regulatory standard for new and material evidence via the July 2004 VCAA letter, and has actively participated in the adjudication of this appeal.  Therefore, the Board finds that the Veteran is aware of and has indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board also acknowledges that the notice provided to the Veteran with respect to the new and material evidence claims did not include the information regarding disability rating(s) and effective date(s) mandated by the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), although such information was included as part of the April 2006 SOC.  However, for the reasons stated below, the Board finds that new and material evidence had not been received to reopen these previously denied claims, and they must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Consequently, the Board concludes that the veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as noted in the preceding paragraph, the veteran has indicated familiarity with the requirements for the benefits sought on appeal.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his new and material evidence claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the Veteran's new and material evidence claims.  Various records were obtained and considered in conjunction with this case.  Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2010 Board hearing.  

The Board acknowledges that the Veteran indicated at the December 2010 hearing that he was in receipt of disability benefits from the Social Security Administration (SSA), and no records from this agency appears to be on file.  However, duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence."); Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  In this case, there is evidence on file demonstrating the existence of the current back and right knee disabilities, and such evidence was of record at the time of the last prior denial.  As detailed below, there is no competent medical evidence relating the etiology of either disability to military service, to include as secondary to a service-connected disability.  The Veteran has not indicated any such evidence is contained in the SSA records.  Consequently, the Board finds that the Veteran has not identified any relevant evidence that has not been obtained or requested by the RO.

With respect to the aforementioned December 2010 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, as noted above, the VLJ did note the prior denial of both the back and right knee claims, and that new evidence was required to reopen these claims.  In other words, the VLJ noted the bases of the prior determinations and the elements that were lacking to substantiate the Veteran's appellate claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claim(s); i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim(s).  The VLJ also asked questions to clarify the Veteran's contentions, and to determine if there was any relevant evidence not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Historically, service connection was originally denied for disabilities of the back and right knee by a June 1972 rating decision.  A subsequent December 1977 rating decision confirmed and continued the denial of service connection for a right knee disorder.  Finally, a February 1990 rating decision denied service connection for a back disorder to include as secondary to his service-connected left knee disorder.  The Veteran was informed of all of these decisions, including his right to appeal, and did not appeal.  Consequently, these decisions are now final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the last prior final denial includes statements from the Veteran, his service treatment records, as well as post-service medical records which cover a period through 1990.

The Veteran initially contended, to include as part of his original March 1972 application for VA benefits, that he developed disabilities of both knees and the back in 1966 from injuries sustained when he fell through a hatch aboard ship.  He subsequently indicated that his back was secondary to his service-connected left knee disorder.

The Veteran's service treatment records confirm he was injured when he fell through a hatch in October 1966.  However, these records only refer to injuries on the left side, to include his left knee.  These records do not contain any reference to injuries of the right knee or back at that time.  Nothing else in his service treatment records document right knee problems.  Although records dated in March 1970 note complaints of back pain, these were associated with blood in urine, all of which were ultimately attributed to a urinary tract infection (UTI).  Moreover, there was no indication of any disability of the right knee and/or back at his February 1972 discharge examination.

A May 1972 VA medical examination noted that the Veteran reported difficulties with his knees since the early part of his military career, characterized as a chondromalacia with painful knees.  He also reported that he injured his left knee and back when he fell through a hole from one deck to another.  No impairment of the right knee and/or back is demonstrated on physical examination.  Although he was diagnosed with chondromalacia patella, bilaterally, in regard to his knees, it was stated that he had a history of injury to lower back in the aforementioned fall with no residuals nor recurrence noted at this examination.  

A subsequent May 1977 VA medical examination diagnosed, in part, chondromalacia of patellas, degenerative joint disease of the knees.  No disability of the back was noted on this examination.

A January 1990 private chiropractor's statement noted that the Veteran had been treated for a low back disability since November 1983, following a work-related injury.

The June 1972 rating decision denied service connection for both claims, finding that there was no evidence of a back disability present at the time of the VA medical examination, and that the service treatment records showed no trauma to the knees.  Similarly, the subsequent December 1977 rating decision found that with no evidence of trauma to the right knee in service, service connection was not in order for this knee.  This decision did establish service connection for the left knee, noting the multiple episodes of treatment in the service treatment records.  Finally, the February 1990 rating decision confirmed and continued the denial of service connection for a back disorder, finding that the evidence of record did not show any relationship between's the Veteran's current disability, first shown more than 11 years after service, and his military service or his service-connected left knee disorder.

The evidence added to the record since the last prior denials include additional statements from the Veteran, his testimony at the December 2010 hearing, lay statement(s) and testimony in support of his contentions, as well as additional post-service medical records which cover a period through 2009.

Initially, the Board notes that this evidence is "new" to the extent it was not previously of record at the time of the prior denials.  Nevertheless, as detailed below, the Board finds that this evidence does not warrant reopening the previously denied claims pursuant to 38 C.F.R. § 3.156(a).

The Veteran, through his statements and hearing testimony, essentially contends that he developed disabilities of the back and right knee from injuries sustained after falling through a hatch while on active duty.  He has also indicated that his back is secondary to his service-connected left knee disorder.  However, as detailed above, such contentions were advanced and considered at the time of the prior denials.  He has not provided any additional information and/or details that were not known or considered when these claims were previously denied.  Therefore, the Board finds that this evidence is cumulative and redundant of the evidence previously of record, and does not present a reasonable possibility of substantiating either claim.

Similarly, the Board notes that the additional post-service medical records contain information regarding the current severity of both the low back and right knee disorders.  The lay statement(s) and testimony provided in support of the Veteran's appeal also pertain to the current impairment of these disabilities.  As noted above, however, there was evidence of current disabilities at the time of the prior denials; i.e., the claims were not denied on the basis of no current disability.  Rather, the claims were previously denied because the evidence did not relate the etiology of these disabilities to the confirmed events of his active service, to include his claim of secondary service connection regarding the back.  Nothing in the additional competent medical evidence addresses this deficiency.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (Medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Moreover, the lay statement(s) and hearing testimony do not indicate that the individuals who provided this evidence can attest to the fact that such disabilities were present since service, nor that they are competent to address matters of secondary service connection.  Consequently, the Board finds that this evidence is also cumulative and redundant of the evidence previously of record, and does not present a reasonable possibility of substantiating either claim.

No other evidence appears to be of record which would support reopening the previously denied back and/or right knee claim.

In view of the foregoing, the Board finds that even though the evidence received since the last prior denials of service connection for disabilities of the back and right knee were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate either claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial of each claim, and does not raise a reasonable possibility of substantiating either claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  As new and material evidence has not been received, the Board does not have jurisdiction to consider the claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for back disorder, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for right knee disorder, the benefit sought on appeal is denied.  


REMAND

The Board observes that the Veteran was accorded a VA medical examination of his service-connected left knee disorder in November 2004.  However, it has been over 6 years since that examination.  As such, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this disability.  Moreover, the Veteran's accredited representative contended at the December 2010 hearing that a new examination was necessary in this case.  Such contentions indicate that the disability may have increased in severity since the last VA medical examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's service-connected left knee disorder should be obtained while this case is on remand.  Such development should include obtaining records from the SSA as they may contain findings as to the symptomatology of the service-connected left knee disorder, which makes them relevant to this case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his left knee since March 2009.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of the service-connected left knee disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in April 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


